

116 S3547 IS: Creating Capacity for Communities in Need Act
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3547IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Cruz (for himself, Mr. Cornyn, Mr. Lankford, Mr. Braun, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to waive limitations on expansion of facility capacity under rural provider and hospital exception to ownership or investment prohibition during coronavirus 2020 emergency period.1.Short titleThis Act may be cited as the Creating Capacity for Communities in Need Act.2.Waiver of limitations on expansion of facility capacity under Rural Provider and Hospital Exception to Ownership or Investment Prohibition during co­ro­na­vi­rus 2020 emergency periodSection 1877(i)(1)(B) of the Social Security Act (42 U.S.C. 1395nn(i)(1)(B)) is amended—(1)by striking capacity.—Except as provided in paragraph (3), the number and inserting capacity.—(i)In generalExcept as provided in paragraph (3) and subject to clause (ii), the number; and(2)by adding at the end the following new clause:(ii)Exception during coronavirus 2020 emergency period(I)In generalThe lim­i­ta­tion under clause (i) shall not apply with respect to any increase in the number of operating rooms, procedure rooms, or beds for which a hospital is licensed during the coronavirus 2020 emergency period, or for which the hospital begins construction during the co­ro­na­vi­rus 2020 emergency period regardless of whether the hospital is an applicable hospital (as defined in paragraph (3)(E)) or is a high Medicaid facility described in paragraph (3)(F), and the hospital’s baseline number of operating rooms, procedure rooms, and beds for purposes of compliance with this subparagraph shall be automatically modified to reflect such increase on a permanent basis.(II)Coronavirus 2020 emergency period definedFor purposes of this clause, the coronavirus 2020 emergency period is the period beginning on March 13, 2020, and ending on the last day on which the emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) with respect to SARS–C0V–2 and coronavirus disease 2019 (abbreviated as COVID–19) is in effect..